AFFIRM; and Opinion Filed August 4, 2017.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-16-00802-CR
                                       No. 05-16-00803-CR
                                       No. 05-16-00804-CR

                                CLAUDIA ARROYO, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                Trial Court Cause Nos. F-16-32812-P, F16-32813-P, F16-32814-P

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Schenck
                                    Opinion by Justice Brown
          Claudia Arroyo pleaded guilty to three possession with intent to deliver a controlled

substance offenses.     The trial court deferred an adjudication of guilt and placed her on

community supervision for a period of ten years. In a single issue, appellant contends the trial

court erred in denying her pretrial motion to suppress evidence. For the following reasons, we

affirm.

          Juan Rojas, a deportation officer with the Department of Homeland Security and

Immigration and Customs Enforcement, received a tip that an individual who had previously

been deported was manufacturing and selling narcotics at a trailer home in Irving, Texas.      Rojas

went to the home to investigate. When he approached the front door, appellant opened it. Rojas

asked her if she lived there, but she refused to talk to him and retreated inside. Before she did so,
Rojas smelled a strong odor of marijuana coming from the trailer. Rojas notified Irving police,

who obtained a warrant to search the trailer. When police executed that warrant, they found

methamphetamine, heroin, and cocaine inside.          Appellant was subsequently charged with

possession with intent to deliver each of the controlled substances. Appellant filed a motion to

suppress the evidence police obtained in the search. After a hearing, the trial court denied the

motion.

       In her sole issue, appellant contends police lacked probable cause to search her premises.

Appellant does not, however, complain police lacked probable cause to search her trailer, which

was searched pursuant to a warrant. Rather, she asserts that Rojas’s entry onto the curtilage of

her home was itself a search and that search was without probable cause. She relies on Florida

v. Jardines, 133 S. Ct. 1409 (2013) to support her contention.

       In Jardines, police took a drug-sniffing dog to sniff around the front porch of the

defendant’s home. The dog gave a positive alert, indicating narcotics were inside. Id. at 1413.

Police obtained a search warrant for the residence based on the dog’s alert. When they executed

the warrant, police found marijuana plants. The defendant was charged with drug trafficking.

Id. at 1414.

       The United States Supreme Court held the use of the drug-sniffing dog to investigate the

contents of the defendant’s home was a search within the meaning of the Fourth Amendment.

Id. at 1411, 1418. In doing so, the Court first acknowledged that a police officer, like any

private citizen, has an implied invitation to enter the curtilage of a home for the purpose of

knocking on the front door and speaking to its occupants. Id. at 1416 (citing Kentucky v. King,

563 U.S. 452, 469 (2011)). But there is no implied invitation for police to enter the curtilage of a

home for the purpose of searching it. Id. The Court concluded the officers’ objective conduct in

entering the curtilage of the defendant’s home with dogs trained to smell narcotics revealed the

                                                –2–
purpose of their entry was to conduct a search.      Id. at 1417-18. Thus, the entry was a search

within the meaning of the Fourth Amendment. Id. at 1418.

       According to appellant, because Rojas entered the curtilage of her residence to

investigate a crime, he had no implied invitation to enter. However, she does not dispute that the

purpose of Rojas’s entry was to knock on her front door and talk to her. Further, no dog or

search based on dog sniff evidence was involved in this case. Regardless of his reasons for

wanting to talk to appellant, Rojas, like any other citizen, had an implied invitation to enter for

that purpose. See King, 563 U.S. at 469. We resolve the sole issue against appellant and affirm

the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

160802F.U05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CLAUDIA ARROYO, Appellant                          On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00802-CR        V.                       Trial Court Cause No. F16-32812-P.
                                                   Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                       Francis and Schenck participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 4th day of August, 2017.




                                             –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CLAUDIA ARROYO, Appellant                          On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00803-CR        V.                       Trial Court Cause No. F16-32813-P.
                                                   Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                       Francis and Schenck participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 4th day of August, 2017.




                                             –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CLAUDIA ARROYO, Appellant                          On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00804-CR        V.                       Trial Court Cause No. F16-32814-P.
                                                   Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                       Francis and Schenck participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 4th day of August, 2017.




                                             –6–